Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28 recites “A non-transitory computer-readable medium having computer-executable instructions thereon for a method of method of creating a virtual reality map, the method comprising: …”.  One of “method of” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 12 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Dependent claim 3 depends from independent claim 1 and recites “ … displaying the virtual objects …”. However, “the virtual objects” is not defined in both of claims. Thus, the claim is rendered indefinite. Therefore, the claim is rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	Dependent claim 12 depends from independent claim 1. Claim 1 recites “receiving a user input selection of a place on the map; generating an icon for display on the selected place on the map” and claim 12 recites “receiving a drag and drop input from the user regarding the icon in the selected place on the map to a third place on the map”. However, both of claims do not set forth any elements to describe “a second place”. The issue is persons of ordinary skill in the art does not able to understand how to select a third place without define a second place on the map. Thus, the claim is rendered indefinite. Therefore, the claim is rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	
	Dependent claim 25 depends from independent claim 1. Claim 25 recites “creating a visual odometry system using keyframes of the first set of image data …”. The issue is persons of ordinary skill in the art reading the specification is not able to find the recitation of “creating a visual odometry system” . In view of the specification, for example, the paragraph [0300] and FIG. 12a describe “Each image 310103 may be processed by a visual odometry system 310106 340102 resulting in the camera pose 310108. Odometry may refer to the estimation of positional change over time based on any number of data sources including images, motion sensors, known location anchors, updated location information, etc. The odometry subsystem may be used to inform the systems and methods here to estimate camera and object positions as well as update and estimate positions relative to one another and the camera systems. Odometry may also refer generally to measuring distances traveled over time by any object or camera”. However, the specification is not clearly describe “creating a visual odometry system”. Therefore, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Dependent claims 26-27 are rejected because they depend upon independent claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Unnikrishnan  et al (U.S. Patent Application Publication 2014/0053077 A1) in view of Donsbach et al (U.S. Patent No. 9, 244, 940 B1).

	Regarding claim 1, Unnikrishnan discloses a method of creating a virtual reality map, comprising, 
by a computing device (FIG. 1; Client 115) with a processor (Paragraph [0047], a hardware module may comprise dedicated circuitry or logic that is permanently configured (e.g., as a special-purpose processor, such as a field programmable gate array (FPGA) or an application-specific integrated circuit (ASIC)) to perform certain operations) and memory (Paragraph [0049], one hardware module may perform an operation and store the output of that operation in a memory device to which it is communicatively coupled), 
receiving floorplan data including a map (Paragraph [0016], a street map is just one example of an overhead representation … for example, the overhead representation may be a floor plan for a building; paragraph [0019], The map data database 110 includes map data for features (e.g., roads, parks, bodies of water, buildings, restaurants, hospitals, businesses); paragraph [0026]-[0027], a client 115 executing a browser 120 connects to the map server 105 via the network 125 to access a map … The browser 120 is capable of displaying a map); 
receiving a first set of image data over the network (Paragraph [0019], the street view database 111 includes images of a variety of locations at points of view at approximately street level; paragraph [0028], The browser 120 allows a user of the client 115 to access and view street views from the map server 105 via a user interface provided by the front end module 132); 
generating data for display, the data for display including the map (Paragraph [0025], the front end module 134 also handles communications with the client 115. The front end module outputs the user interface (e.g. as HTML or other information) to the client device 134 for display to a user of the client 115 device. As used here, "displaying" is meant to include either direct or indirect display of information. The front end module 132 also receives user input information from the clients 115 that includes information about user inputs that search, navigate, or edit the map and street view); 
receiving a user input selection of a place on the map (Paragraph [0023], markers can be positioned by a user of a client 115 that interacts with the map); 
generating an icon for display on the selected place on the map (Paragraph [0023], the marker module 132 generates markers, which are a type of interactive visual indicator. Markers represent specific features in the map and may be overlaid on the map … For example, the position of a marker may represent the location of a particular restaurant or business. Markers can be positioned by a user of a client 115 that interacts with the map); 
correlating the received first set of image data to the icon on the map (Paragraph [0023], markers are also synchronized with the street view generated by the street view module 131), wherein, upon user selection of the icon on the map (Paragraph [0023], markers can be positioned by a user of a client 115 that interacts with the map), the first set of image data is displayed (Paragraph [0024], the street view module 131 accesses the images in the street view database 111 to generate a street view for display in a street view window. The street view is synchronized to the position and orientation of the interactive control and/or the position of the marker); 
wherein the first set of image data includes multiple frames stitched together to form a 360 degree view (Paragraph [0024], the street view represents the point of view of a camera or person located in the real world at the position denoted by the interactive control that is facing in the direction denoted by the interactive control. When a user of the client 115 adjusts the interactive control or markers, the street view module 131 receives the changes and automatically updates the street view to reflect the appropriate changes; paragraph [0019], The street view database 111 includes images of a variety of locations at points of view at approximately street level (e.g., near the height of a human observer). Each image is associated with a geographical location (e.g., GPS coordinates, etc.) and a directional orientation so that 360-degree panoramic views can be created from sets of images).
However, Unnikrishnan does not specifically disclose wherein the first set of image data includes a timestamp.
	In the similar field of endeavor, Donsbach discloses (Abstract, aspects of the disclosure relate generally to allowing users to create their own image navigation experiences. As an example, a set of panoramic images may be identified using manual and/or automated methods. One or more suggested potential paths connecting ones of the panoramic images may be determined. This information may be displayed to a user with an interface that allows the user to create and change relationships between the panoramic images. For example, users may activate the suggested paths and create connections between the panoramic images of the set. Users may also draw their own connecting paths between panoramic images. The panoramic images and the connections between them may be used to provide a navigation experience) wherein the first set of image data includes a timestamp (FIGS. 1 and 2 shows system 100 including computing devices 110, 120, 130, and 140 as well as storage system 150; computer devices 120, 130 and 140 are used by users 220, 230 and 240; Col 8, lines 65-67 to Col 9, lines 1-12, storage system 150 may store user account information …As an example, this information may include various images uploaded by a user, such as those described above as having a field of view which is greater than that of the human eye, e.g., 180 degrees or greater. The example panoramas described herein provide a 360-degree view of a location, though other types of images may also be used. In addition, each panoramic image may be associated with geographic location information indicating the location, and in some cases the orientation, at which the panoramic image was captured as well as timestamp information indicating the date and time at which the panoramic image was captured; Col 31-41, each user accesses his or her panoramic images stored remotely, such as at storage system 150 …the server computing devices may send and receive login information (such as a user name and password) as well as the user's panoramic images; FIG. 10A shows one example of a connection view configuration; Col 12, lines 19-41, a reference panoramic image display 1020, and the set of panoramic images 1030 to be connected in the constellation. The reference panoramic image display 1020 includes a wide-angle view, here including all of the panoramic image D … map 1010 includes plurality of map markers A, B, C, E, and F, which represent the map locations of each of panoramic images A, B, C, E, and F of the set of panoramic images 1030).
	Unnikrishnan and Donsbach are analogous art because both pertain to utilize the system/method for providing the images of different locations to the client device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system for integrating an overhead representation of an area with a street view perspective of the area taught by Unnikrishnan incorporate the teachings of Donsbach, and applying the system for allowing user to view images in sequences taught by Donsbach to store the captured panoramic images with timestamp information indicating the date and time at which the panoramic image was captured in order to allow user to view images in sequences. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Unnikrishnan according to the relied-upon teachings of Donsbach to obtain the invention as specified in claim.

	Regarding claim 2, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1), and Unnikrishnan discloses further comprising, by the computing device, generating virtual objects for display in the first set of image data (Paragraph [0029], FIG. 2 is a user interface 200 for integrating a map with a street view; the street view region 212 includes buildings).     

	Regarding claim 3, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1), and Unnikrishnan further disclose wherein, upon display of the first set of image data also displaying the virtual objects (Paragraph [0029], FIG. 2 is a user interface 200 for integrating a map with a street view; the street view region 212 includes buildings) which may be interacted with by the user (Paragraph [0036], the interactive control 220 can also be tilted up and down which causes a corresponding change in the street view region 212. Tilting the control 220 adds an additional vertical orientation dimension to the user interface 200. For example, tilting the interactive control 220 up causes the image in the street view region 212 to tilt upwards towards the sky, simulating the motion of a person looking upwards).

	Regarding claim 4, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1), and Unnikrishnan discloses further comprising, by the computing device, receiving a user input selection of an orientation of the image data to the map (FIG. 2; paragraph [0031], the map view region 210 includes an interactive control 220 that is used to synchronize the map view region 210 with the street view region 212); 
generating an orientation indicator on the icon for display that correlates to the orientation of the image data to the map (Paragraphs [0031]-[0032], the interactive control is a visual indicator that has both a position and an orientation. The position of the interactive control 220 is indicated by a "pegman" 222, an icon indicating the point of view for the street view region 212, at the center of the interactive control 220. The orientation of the interactive control 220 is indicated by the direction of the cone 224 extending from the pegman 222 at the center of the interactive control 220. In other words, the cone 224 represents the direction in which the pegman 222 is looking … The street view region 212 includes a street level view that is synchronized with the interactive control 224 of the map view region 210).

	Regarding claim 5, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1), and Unnikrishnan discloses further comprising, by the computing device, receiving a second set of image data over the network (FIG. 1; paragraph [0024], when a user of the client 115 adjusts the interactive control or markers, the street view module 131 receives the changes and automatically updates the street view to reflect the appropriate changes; paragraph [0028], the browser 120 allows a user of the client 115 to access and view street views from the map server 105 via a user interface provided by the front end module 132); 
receiving a second user input selection of a second place on the map (FIG. 2 shows the first place “Utah St.”; paragraph [0039], FIG. 4 illustrates how a user can edit a map by adjusting the position of a marker in the map … A user can move the marker 410 around the map view region 210 to place the marker 410 in a new position); 
generating a second icon displayed on the second selected place on the map (Paragraph [0023], the marker module 132 generates markers, which are a type of interactive visual indicator. Markers represent specific features in the map and may be overlaid on the map … For example, the position of a marker may represent the location of a particular restaurant or business. Markers can be positioned by a user of a client 115 that interacts with the map, as shown in FIG. 4, marker 410); 
correlating the received second set of image data to the second icon on the map (Paragraph [0023], markers can be positioned by a user of a client 115 that interacts with the map, and markers are also synchronized with the street view generated by the street view module 131), 101wherein, upon user selection of the second icon (Paragraph [0023], markers can be positioned by a user of a client 115 that interacts with the map), the second set of image data is displayed (Paragraph [0024], the street view module 131 accesses the images in the street view database 111 to generate a street view for display in a street view window. The street view is synchronized to the position and orientation of the interactive control and/or the position of the marker; paragraph [0039], the business "Haircut Salon." Is displayed in the street view region 212).

	Regarding claim 6, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1), and Unnikrishnan discloses further comprising, by the computing device, receiving a second set of image data over the network (FIG. 1; paragraph [0024], when a user of the client 115 adjusts the interactive control or markers, the street view module 131 receives the changes and automatically updates the street view to reflect the appropriate changes; paragraph [0028], the browser 120 allows a user of the client 115 to access and view street views from the map server 105 via a user interface provided by the front end module 132); 
receiving a second user input selection of the icon on the map, to add the image data (FIG. 2 shows the first place “Utah St.”; FIG. 3B; paragraph [0035], if the interactive control 220 is dragged from its current position on the west end of Utah St. to the east end of Utah St.);
correlating the received second set of image data to the icon on the map (Paragraph [0023], markers can be positioned by a user of a client 115 that interacts with the map, and markers are also synchronized with the street view generated by the street view module 131), wherein, upon user selection of the icon, both the first set of image data and the second set of image data can be displayed (Paragraph [0035], if the interactive control 220 is dragged from its current position on the west end of Utah St. to the east end of Utah St., the street view region 212 would also follow the control 220 to simulate the motion of a person walking or driving down the street. By allowing a user to control the display of the street view region by rotating and dragging a control in the map view region, the user is provided with an intuitive navigational experience).  

	Regarding claim 7, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 6), as discussed in claim 1, Donsbach discloses wherein the second set of image data includes a timestamp (FIG. 1; Col 8, lines 65-67 to Col 9, lines 1-12, storage system 150 may store user account information …As an example, this information may include various images uploaded by a user, such as those described above as having a field of view which is greater than that of the human eye, e.g., 180 degrees or greater. The example panoramas described herein provide a 360-degree view of a location, though other types of images may also be used. In addition, each panoramic image may be associated with geographic location information indicating the location, and in some cases the orientation, at which the panoramic image was captured as well as timestamp information indicating the date and time at which the panoramic image was captured. The stored panoramic images correspond to each geographic location. Thus, the second set of panoramic images includes a timestamp).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system for integrating an overhead representation of an area with a street view perspective of the area taught by Unnikrishnan incorporate the teachings of Donsbach, and applying the system for allowing user to view images in sequences taught by Donsbach to store the captured panoramic images with timestamp information indicating the date and time at which the panoramic image was captured in order to allow user to view images in sequences. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Unnikrishnan according to the relied-upon teachings of Donsbach to obtain the invention as specified in claim.

	Regarding claim 8, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 6), as discussed in claim 1, Donsbach discloses (FIG. 1; Col 8, lines 65-67 to Col 9, lines 1-12, storage system 150 may store user account information …As an example, this information may include various images uploaded by a user, such as those described above as having a field of view which is greater than that of the human eye, e.g., 180 degrees or greater. The example panoramas described herein provide a 360-degree view of a location, though other types of images may also be used. In addition, each panoramic image may be associated with geographic location information indicating the location, and in some cases the orientation, at which the panoramic image was captured as well as timestamp information indicating the date and time at which the panoramic image was captured) where the user can select a first timestamp correlated to the first set of image data and a second timestamp correlated to the second set of image data to display the respective first set of image data or the second set of image data (The stored panoramic images correspond to each geographic location with timestamp information. Thus, at first location, the first set of panoramic images with first timestamp information; at second location, the second set of panoramic images with second timestamp information).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system for integrating an overhead representation of an area with a street view perspective of the area taught by Unnikrishnan incorporate the teachings of Donsbach, and applying the system for allowing user to view images in sequences taught by Donsbach to store the captured panoramic images with timestamp information indicating the date and time at which the panoramic image was captured in order to allow user to view images in sequences. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Unnikrishnan according to the relied-upon teachings of Donsbach to obtain the invention as specified in claim.
	
	Regarding claim 9, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1), and Unnikrishnan further disclose wherein the displayed image data is able to be adjusted by user input including FIG. 2; paragraph [0035], the street view region 212 would also pan from the north side of Utah St to the south side of Utah St to simulate the motion of a person turning their head from one side of the street to the other side of the street).   
	However, Unnikrishnan does not specifically disclose user input including zoom.
	In additional, Donsbach discloses user input including zoom (FIG. 23; Col 17, lines 36-47, the navigation pane 2310 provides the user with various navigation tools such as zoom controls 2330 and 2332 for zooming into the panoramic image).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system for integrating an overhead representation of an area with a street view perspective of the area taught by Unnikrishnan incorporate the teachings of Donsbach, and applying the system for allowing user to view images in sequences taught by Donsbach to provide more navigation tools for user to view images. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Unnikrishnan according to the relied-upon teachings of Donsbach to obtain the invention as specified in claim.

	Regarding claim 10, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1), and Unnikrishnan further disclose wherein the map is a two-dimensional map (FIG. 1; paragraph [0021], the map module 130 accesses the map data stored in the map data database 110 to generate a map. The map may be a two-dimensional (2D) representation).  

	Regarding claim 11, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1), and Unnikrishnan further disclose wherein the map is a three-dimensional map (FIG. 1; paragraph [0021], the map module 130 accesses the map data stored in the map data database 110 to generate a map. The map may be a two-dimensional (2D) representation).  

	Regarding claim 12, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1), and Unnikrishnan discloses further comprising, by the computing device, 
receiving a drag and drop input from the user regarding the icon in the selected place on the map to a third place on the map (FIG. 2 shows the first place “Utah St.”; FIG. 3B; paragraph [0035], if the interactive control 220 is dragged from its current position on the west end of Utah St. to the east end of Utah St.); 
moving the icon for display to the third place on the map (Paragraph [0034], interactive control 310 represents a control before it is dragged 314 and interactive control 312 represents the control after it is dragged 314); 
correlating the received first set of image data to the icon on the map (Paragraph [0023], markers can be positioned by a user of a client 115 that interacts with the map, and markers are also synchronized with the street view generated by the street view module 131), wherein, upon user selection of the icon on the map, the first set of image data is displayed (Paragraph [0035], if the interactive control 220 is dragged from its current position on the west end of Utah St. to the east end of Utah St., the street view region 212 would also follow the control 220 to simulate the motion of a person walking or driving down the street. By allowing a user to control the display of the street view region by rotating and dragging a control in the map view region, the user is provided with an intuitive navigational experience).

	Regarding claim 14, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1), as discussed in claim 1, Donsbach discloses wherein the first set of image data includes panoramic image data (FIG. 1; Col 8, lines 65-67 to Col 9, lines 1-12, storage system 150 may store user account information …As an example, this information may include various images uploaded by a user, such as those described above as having a field of view which is greater than that of the human eye, e.g., 180 degrees or greater. The example panoramas described herein provide a 360-degree view of a location, though other types of images may also be used. In addition, each panoramic image may be associated with geographic location information indicating the location, and in some cases the orientation, at which the panoramic image was captured as well as timestamp information indicating the date and time at which the panoramic image was captured).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system for integrating an overhead representation of an area with a street view perspective of the area taught by Unnikrishnan incorporate the teachings of Donsbach, and applying the system for allowing user to view images in sequences taught by Donsbach to store the captured panoramic images with timestamp information indicating the date and time at which the panoramic image was captured in order to allow user to view images in sequences. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Unnikrishnan according to the relied-upon teachings of Donsbach to obtain the invention as specified in claim.

	Regarding claim 20, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1), and Unnikrishnan discloses further comprising, by the computing device, 
calculating an absolute position of the computing device in three-dimensional space using position sensor data (FIG. 1; paragraph [0019], the map data database 110 includes map data for features (e.g., roads, parks, bodies of water, buildings, restaurants, hospitals, businesses) that can be used to generate a digital map. For example, the map data may include location information (e.g., GPS coordinates, latitude and longitude) and other attribute information (e.g., name, size, shape) for various features; paragraph [0003], hand-held GPS units).

	Regarding claim 21,  the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 20), and Unnikrishnan further disclose wherein the position sensor data is at least one of a smartphone global positioning system (Paragraph [0003], hand-held GPS units and mobile phones), compass, accelerometer, and gyro.       

	Regarding claim 22, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 21), and Unnikrishnan discloses further comprising, by the computing device, receiving user input to orient the map (FIG. 2; paragraph [0031], the map view region 210 includes an interactive control 220 that is used to synchronize the map view region 210 with the street view region 212. The interactive control is a visual indicator that has both a position and an orientation).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Unnikrishnan  et al (U.S. Patent Application Publication 2014/0053077 A1) in view of Donsbach et al (U.S. Patent No. 9, 244, 940 B1) in view of Stumpe et al (U.S. Patent No. 10, 339, 193 B1).

	Regarding claim 13, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1).
However, Unnikrishnan does not specifically disclose wherein the first set of image data includes spherical image data.  
In the similar field of endeavor, Stumpe discloses (Abstract, aspects of the disclosure provide for a method for updating business information. A business at a business location and a reference image for the business at the business location may be selected for an update …) wherein the first set of image data includes spherical image data (FIGS. 1 and 2 shows system 100 including computing devices 110, 120, 130, and 140 as well as storage system 150; computer devices 120, 130 and 140 are used by users 220, 230 and 240; Col 8, lines 14-53;  storage system 150 may also store images or videos, image location data, image pose information … some of the stored images may include spherical panoramic images having a field of view of 360 degrees).  
Unnikrishnan and Stumpe are analogous art because both pertain to utilize the system/method for providing the images of different locations to the client device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system for integrating an overhead representation of an area with a street view perspective of the area taught by Unnikrishnan incorporate the teachings of Stumpe, and applying the system for updating business information taught by Stumpe to provide the spherical panoramic in order to allow user to view the location information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Unnikrishnan according to the relied-upon teachings of Stumpe to obtain the invention as specified in claim.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Unnikrishnan  et al (U.S. Patent Application Publication 2014/0053077 A1) in view of Donsbach et al (U.S. Patent No. 9, 244, 940 B1) in view of Andrew et al (U.S. Patent Application Publication 2017/0276497 A1).

	Regarding claim 15, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1).
However, Unnikrishnan does not specifically disclose further comprising, by the computing device, 
receiving an annotation from the user, wherein the annotation is at least one of an image, text, element, a task that can be assigned to a user, drawing, and audio file; 
receiving an annotated place on the map; 
correlating the received annotation to the annotated place on the map; and 
generating an annotation icon on the annotated place on the map.    
In the similar field of endeavor, Andrew discloses (Abstract, techniques for modifying and presenting instructions for traversing a route include obtaining original instructions and receiving input to modify the instructions. The instructions may be modified and/or annotated based on the input received to provide more intuitive and helpful instructions for traversing a route …) further comprising, by the computing device (FIG. 1 shows end-user devices 102A and 102B; paragraphs [0029] and [0033], FIG. 2 is a schematic diagram showing an example computing device(s) 200 for creating and presenting modified instructions for traversing a route … user interfaces presented by the annotation module 212 may contain sets of selectable objects or icons that a user can select to place on the graphical representation of the instructions on the map. For instance, the user may select (e.g., click, click and drag, etc.) an object, such as an arrow or pin, and place the object at a desired location), 
receiving an annotation from the user (Paragraph [0033], the user may select (e.g., click, click and drag, etc.) an object, such as an arrow or pin, and place the object at a desired location; FIG. 4; paragraph [0052], annotations 412 and 414 may be input into annotation module 212 by a user), wherein the annotation is at least one of an image, text, element, a task that can be assigned to a user, drawing, and audio file (Paragraph [0041], map data 216 may store textual data, image data, audio data, ink data, video data, three-dimensional object data, or any other type of data for annotating); 
receiving an annotated place on the map (Paragraph [0052], determining a location 416 of computing device(s) 402 is within a geo-fence or at a predefined location); 
correlating the received annotation to the annotated place on the map (Paragraph [0052], in response to determining that a location 416 of computing device(s) 402 is within a geo-fence or at a predefined location, presentation module 214 may automatically present annotation 412); and 
generating an annotation icon on the annotated place on the map (Paragraph [0052], presentation module 214 may automatically present annotation 412 a determined location).    
Unnikrishnan and Andrew are analogous art because both pertain to utilize the system/method for providing the map to the client device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system for integrating an overhead representation of an area with a street view perspective of the area taught by Unnikrishnan incorporate the teachings of Andrew, and applying the techniques for modifying and presenting instructions on the map taught by Andrew to provide the function and allow the user to input annotation; the place the annotated marker on the map at the determined location. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Unnikrishnan according to the relied-upon teachings of Andrew to obtain the invention as specified in claim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Unnikrishnan  et al (U.S. Patent Application Publication 2014/0053077 A1) in view of Donsbach et al (U.S. Patent No. 9, 244, 940 B1) in view of Sharma et al (U.S. Patent Application Publication 2017/0103558 A1).

	Regarding claim 16, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1).
However, Unnikrishnan does not specifically disclose further comprising, by the computing device, 
receiving an annotation from the user, wherein the annotation is at least one of an image, text, element, a task that can be assigned to a user, drawing, and audio file; 
receiving an annotated place in the displayed first set of image data; 
correlating the received annotation to the annotated place in the displayed first set of image data; and 
generating an annotation icon on the annotated place in the displayed first set of image data.
In the similar field of endeavor, Sharma discloses (Abstract, the present disclosure relates to a method for generating panoramic images with real-time annotations. In an embodiment, an image annotation device is present within the computing device. The image annotation device receives a plurality of frames of an environment and identifies one or more region of interest (ROI) in the plurality of frames …) further comprising, by the computing device (Paragraph [0023], FIG. 1 shows the environment 100 comprises a computing device 101 which consists of an image annotation unit 103, a display unit 107, an image capturing unit 109 and  a database 105 … The computing device 101 is configured to capture a panoramic images or an image with 360 degree view; FIG. 2 shows an image annotation unit 103), 
receiving an annotation from the user (Paragraph [0026], the image annotation unit 103 receives the one or more ROI selected by a user), wherein the annotation is at least one of an image, text, element, a task that can be assigned to a user, drawing, and audio file (Paragraph [0033], the annotations for the one or more ROI can include, but is not limited to text, sound, video text, audio etc.); 
receiving an annotated place in the displayed first set of image data (Paragraph [0038], the receiving module 215 also receives information on one or more ROI and the corresponding masks for the frame. The receiving module 215 also receives one or more annotations with respect to one or more ROI selected in the plurality of frames); 
correlating the received annotation to the annotated place in the displayed first set of image data (Paragraphs [0039]-[0041], the ROI identification module 217 is configured to identify one or more ROI from the computing device 101 … The combining module 219 is configured to combine each of the plurality of frames along with the one or more annotations and the sensory data 209 received … The correction module 221 determines the possibilities of any overlaps occurring between one or more stitched frames. There can be possibilities of the ROI's defined, to occur at the boundaries of the frame and overlap); and 
generating an annotation icon on the annotated place in the displayed first set of image data (Paragraph [0042], the rendering module 223 renders the panoramic image created with real-time annotations. For rendering the panoramic images, an application may be used. This application can be based on standards including, but not limiting to, OpenGL, 3D/2D etc. The rendering module 223 is also configured for object searching. During the ROI annotation process, the ROI is marked with the default masks).
Unnikrishnan and Sharma are analogous art because both pertain to utilize the system/method for providing the 360-degree view images to the client device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system for integrating an overhead representation of an area with a street view perspective of the area taught by Unnikrishnan incorporate the teachings of Sharma, and applying the image annotation taught by Sharma to provide the function and allow the user to input annotation; the place the annotated marker on the set of input image. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Unnikrishnan according to the relied-upon teachings of Sharma to obtain the invention as specified in claim.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Unnikrishnan  et al (U.S. Patent Application Publication 2014/0053077 A1) in view of Donsbach et al (U.S. Patent No. 9, 244, 940 B1) in view of Ohba et al (U.S. Patent Application Publication 2014/0375694 A1).

	Regarding claim 17, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1).
However, Unnikrishnan does not specifically disclose further comprising, by the computing device, 
segmenting the received image data into a number of multiple tiles, wherein the number of tiles is based on a resolution of the received first set of image data.
In the similar field of endeavor, Ohba discloses (Abstract, an image processing device includes: an input information obtaining section for obtaining input information for changing a display region in an image as a display object …) further comprising, by the computing device (FIG. 1 shows an information processing device; paragraph [0028], GPU 14 performs image processing), 
segmenting the received image data into a number of multiple tiles (Paragraph [0036], FIG. 2 shows the image data having a hierarchical structure and each layer is formed by number of multiple tiles), wherein the number of tiles is based on a resolution of the received first set of image data (Paragraph [0034], image data having a hierarchical structure including images of different resolutions which images are generated by reducing an original image in a plurality of stages. In such image data, the image in each layer is divided into one or a plurality of tile images. For example, an image of a lowest resolution is formed by one tile image, and the original image of a highest resolution is formed by a largest number of tile images).
Unnikrishnan and Ohba are analogous art because both pertain to utilize the system/method for processing  and displaying the images. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system for integrating an overhead representation of an area with a street view perspective of the area taught by Unnikrishnan incorporate the teachings of Ohba, and applying the image processing taught by Ohba to segment the input image into a number of tiles based on the resolution of the image to make the enlarged display or reduced display quickly. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Unnikrishnan according to the relied-upon teachings of Ohba to obtain the invention as specified in claim.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Unnikrishnan  et al (U.S. Patent Application Publication 2014/0053077 A1) in view of Donsbach et al (U.S. Patent No. 9, 244, 940 B1) in view of Samarasekera et al (U.S. Patent Application Publication 2015/0269438 A1).

	Regarding claim 23, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 20).
However, Unnikrishnan does not specifically disclose further comprising, by the computing device, 
correcting tracking errors of the device orientation on the map due to incorrect sensor metadata of the computing device.
In the similar field of endeavor, Samarasekera discloses (Paragraph [0028], FIG. 1 shows a computing system 100 implementing an automated tool for the collection, analysis, recognition and visualization of multi-sensor multi-modal data, including 3D data) further comprising, by the computing device (Paragraph [0029], the illustrative computing system 100 includes a multi-sensor data collection, analysis, recognition, and visualization platform ("platform") 120. The illustrative platform 120 may be embodied as a mobile computing device, including a navigation-capable device), 
correcting tracking errors of the device orientation on the map due to incorrect sensor metadata of the computing device (Paragraph [0096], FIG. 16 shows a process 1600 implemented as computer-readable instructions executed by the computing system 100 to perform multi-sensor, multi-modal 3D geospatial mapping, object recognition, scene annotation and analytics … At block 1610, the system 100 receives sensor data from the multiple, multi-modal sensors (e.g., sensor data 112, 114, 116 from sensors 102, 104, 106). In block 1612, the system 100 temporally aligns or synchronizes the various multi-modal data streams received in block 1620. In block 1614, the system spatially aligns the synchronized sensor data, using, e.g., spatial and geo-spatial association techniques. In block 1616, the system 100 generates a navigation path and geospatial map for the platform 120. To do this, the system 100 may perform multi-sensor 6DOF pose estimation in block 1618, using, e.g., an error-state extended Kalman filter as described above with reference to FIG. 6. In block 1620, the system 100 performs geospatial data integration of the multi-sensor multi-modal data (e.g., sensor data 112, 114, 116)).
Unnikrishnan and Samarasekera are analogous art because both pertain to utilize the system/method for providing the map to the client device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system for integrating an overhead representation of an area with a street view perspective of the area taught by Unnikrishnan incorporate the teachings of Samarasekera, and applying the techniques of geospatial mapping and analysis taught by Samarasekera to provide the process for performing geospatial data integration of the multi-sensor multi-modal data in order to correct the error of the computing device orientation on the map. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Unnikrishnan according to the relied-upon teachings of Samarasekera to obtain the invention as specified in claim.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Unnikrishnan  et al (U.S. Patent Application Publication 2014/0053077 A1) in view of Donsbach et al (U.S. Patent No. 9, 244, 940 B1) in view of Rapoport et al (U.S. Patent Application Publication  2015/0052475 A1).

	Regarding claim 24, the combination of Unnikrishnan in view of Donsbach discloses everything claimed as applied above (see claim 1).
However, Unnikrishnan does not specifically disclose wherein the map includes a north orientation metadata, and the first set of image data includes a north orientation metadata, and wherein the computing device is further configured to align the north orientation of the map and the north orientation of the first set of image data for display.  
In the similar field of endeavor, Rapoport discloses (Paragraph [0004], the method includes receiving, by one or more computing devices, a request for a panorama associated with pose information; generating, by the one or more computing devices, a representation of the panorama; displaying, on a display, a map based on location information associated with the panorama …; paragraph [0029], FIG. 2 shows an example screen shot 200 of a display projection 100B over a map 210. In this example, screen shot 200 also includes panorama 100A ) wherein the map includes a north orientation metadata (Paragraph [0030], north of map 210, indicated by pointer 230; paragraph [0028], the location information map data may be retrieved from local storage at the computer using the location information; paragraph [0031], in addition to or in lieu of the pose pointer and icons of screen shoot 200, other symbols, markers or references may also be displayed to indicate the pose of the map), and the first set of image data includes a north orientation metadata (Paragraph [0030], the direction of north of panorama 100A,  indicated by icon 240; FIG. 1; paragraph [0024], panorama 100A is also associated with pose data 150 and location coordinates 160 (here defined in latitude and longitude, though other coordinate systems may also be used); paragraph [0028], the computer may identify location information associated with the selected panorama), and wherein the computing device is further configured to align the north orientation of the map and the north orientation of the first set of image data for display (Paragraph [0025], the projection of a panorama may then be displayed relative to its location (and pose, if available) on a map. As noted above, the projection can be easily lined up on a map because landmarks in it will correspond to the landmarks on the map (i.e. building 140 is located in the north direction in the image 100A, and it is located at the top of the stereographic projection). As shown in FIG. 2, the display aligns the north orientation of the map 210 and the north orientation of panoramic image 100A).  
Unnikrishnan and Rapoport are analogous art because both pertain to utilize the system/method for processing and displaying the images. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system for integrating an overhead representation of an area with a street view perspective of the area taught by Unnikrishnan incorporate the teachings of Rapoport, and applying the image processing taught by Rapoport to project the panoramic image on the display relative to the pose of the map and allow the user easily to recognize the location and pose information of the image. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Unnikrishnan according to the relied-upon teachings of Rapoport to obtain the invention as specified in claim.

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Dependent claims 18-19 depend from dependent claim 17 and recite the additional limitations of “separating the tiles into lower resolution tiles and higher resolution tiles using a resolution threshold; wherein, upon user selection of the icon on the map, the tiles of the first set of image data is displayed first with tiles having lower resolution, then with tiles having higher resolution” and “wherein, upon user selection of the icon on the map, the tiles of the first set of image data is displayed asynchronously and iteratively” for supporting the multiple tiles of image data.
	However, the prior art references fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 18-19. 
	
	Claim 28 has not art rejection but objected. The prior art references fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations of “segmenting the received image data into a number of multiple tiles, wherein the number of tiles is based on a resolution of the received first set of image data; and separating the tiles into lower resolution tiles and higher resolution tiles using a resolution threshold; wherein, upon user selection of the icon on the map, the tiles of the first set of image data is displayed first with tiles having lower resolution, then with tiles having higher resolution” recited in claim 28. 


Examiner’s Comment
Claim 25 (and therefore claims 26-27 by dependency) has not art rejection but rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. A final determination of patentability, after further search, will be mode upon resolution of above 35 U.S.C. 112 rejection.

	
	
	
	

	
	Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616